BARNARD, P. J.
The plaintiff is a minister of the Gospel. On the 6th of March, 1892, he was attached, as minister, to the Baptist Church, of Yonkers. The church edifice did not belong to-the Messiah Baptist Church, but was held under a lease from the owner, the Warburton Avenue Baptist Church, at a nominal rent. There was a clause in this lease that, if there should arise any serious disagreement in the Messiah congregation, the landlord might forthwith re-enter. The plaintiff on the 6th of March, 1892, on Sunday, went to the Messiah church to preach. One worshiper entered with the pastor. When he entered the church, or soon after, some one locked the door on the outside. The pastor began to preach to his small congregation, and suddenly, soon after he commenced, the door was unlocked; and the pastor was forcibly removed from the pulpit and church, and put out of the edifice, by' the direction of the defendant. He is a trustee of the lessor church. The justification for the act is contained in a resolution passed on March 5, 1892, as follows:
“In closing the Messiah church on Sunday last, on motion, it was resolved that the keys be returned to Mr. Pollard, and that he have permission to open the house for religious purposes only, and in case of any disturbance he return the keys to Mr. E. O. Carpenter.”
Mr. Pollard was an officer in the Messiah church, and he aided in the force used on the occasion. There was no proof of the surrender of the lease, or of its termination, except by the resolution. There were no keys shown to have been in possession of the Warburton church or of Mr. Pollard, and, if such fact existed, no justification is thereby made for this violent assault on a pastor who had no notice of the fact that the Warburton church had taken possession of the house of worship. The judgment should be reversed, and a new trial granted; costs to abide event.